Citation Nr: 1411994	
Decision Date: 03/21/14    Archive Date: 04/02/14

DOCKET NO.  10-08 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel


INTRODUCTION

The Veteran had active service from November 1962 to May 1965.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, that denied entitlement to service connection for PTSD and a nervous condition.  

In April 2011, the Veteran testified during a hearing conducted via videoconference with the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

During the pendency of this appeal, the United States Court of Appeals for Veterans Claims (Court) held that claims for service connection for PTSD encompass claims for service connection for all psychiatric disabilities.  Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  Thus, in light of Clemons v. Shinseki, the Board has recharacterized the Veteran's claim as a claim for service connection for an acquired psychiatric disorder, claimed as PTSD, as set forth on the title page. 

The Board remanded the case to the RO, via the Appeals Management Center (AMC), in October 2011 and March 2013 for further development and adjudicative action.  The case has been returned to the Board for further appellate review.

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran has attributed his psychiatric disorder to an earthquake that occurred at Fort Richardson, Alaska, on March 27, 1964.  In an October 2008 memorandum, the RO verified that the Veteran was stationed at Fort Richardson near Anchorage, at the time of the March 1964 Anchorage-area earthquake that was the largest earthquake in North America.

Pursuant to Remand instructions, the Veteran was afforded a VA examination in December 2011.  The examiner indicated that the Veteran did not meet the DSM-IV criteria for a diagnosis of PTSD.  However, the examiner diagnosed the Veteran with psychotic disorder (by history).  The examiner did not provide an opinion regarding where the diagnosed psychotic disorder is related to active duty, as required by the October 2011 remand.  Though diagnosed by history only, if disability is present at any time during the pendency of the claim, service connection may be granted.  See McCain v. Nicholson, 21 Vet. App. 319 (2007).    

The Veteran was afforded an additional VA examination in May 2013.  The examiner did not indicate that the Veteran's records were reviewed, beyond his past treatment records at the VAMC.  The examiner indicated, "The Veteran's physical C-file was not made available to me.  It should be noted that it is not entirely clear if the Veteran's physical C-file needs to be reviewed as contradictory instructions are documented on the examination request form...."  It is unclear as to whether the examiner had access to the Veteran's virtual file.

Additionally, a private treatment record dated August 2012 indicates that the Veteran has PTSD due to the Alaskan earthquake.  However, there is no review of the relevant medical history and no specific discussion of the DSM-IV criteria.

Thus, the claims file should be returned to the May 2013 examiner for an additional opinion based on the entirety of the record with specific consideration of the August 2012 private opinion and all of the evidence contained in the Veteran's virtual claims file. 

The Veteran also contends that an additional request for Army Criminal Investigation Division (CID) records should be made to Fort Belvoir due to the request indicating an incorrect name.  However, the AMC requested records for both of the Veteran's names of record.  Thus, an additional request to CID would be futile.

Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA treatment records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

The Board's remand conferred on the Veteran the right to compliance with the remand orders, as a matter of law.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  However, as already explained herein, the Board's remand orders were not fully complied with.  Thus, the AOJ is required to conduct the development requested by the Board in order for the Veteran's claim to be fully and fairly adjudicated.  

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

Accordingly, the case is REMANDED for the following action:

1.  Obtain all medical records regarding the Veteran's treatment from the Nashville VA medical system not already associated with the claims file.  If any records are unavailable, a memorandum detailing all efforts to obtain them should be placed in the claims file.

2.  After completing the development actions requested above, return the Veteran's claims file to the May 2013 examiner, if the person is still available.  If the May 2013 examiner is not available, provide the claims file to a qualified VA practitioner.  The examiner should conduct an in-person psychiatric examiner if deemed necessary in providing the requisite medical opinion.

The examiner must indicate whether it is likely as not (50 percent probability or greater) that any acquired psychiatric disorder, currently manifested or manifested at any time from August 2008 to present, to include paranoid schizophrenia, psychotic disorder, and/or PTSD, is related to the Veteran's active service or any incident of active service or if psychosis manifested within one year of active service.  The examiner must specifically consider the August 2012 private opinion indicating that the Veteran has PTSD due to the in-service earthquake.

The examination report should include the complete rationale for all opinions expressed

The examiner must note that the claims file, to include the virtual claims file if a paper claims file is not provided, was reviewed in its entirety.

3.  Finally, adjudicate the Veteran's claim on appeal for entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and an opportunity to respond. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



